Citation Nr: 1541289	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  15-25 812	)	DATE
	)
	)


THE ISSUE

Whether prior decisions (other than a March 10, 1977 decision) of the Board of Veterans' Appeals should be revised or reversed on the grounds of clear and unmistakable error (CUE).

(The issue of service connection for schizophrenia, to include whether new and material evidence has been received to reopen the claim, is addressed in a separate Board decision.).


REPRESENTATION

Moving party represented by:  Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The moving party in this case had active military service from August 1968 to May 1970 and August 1971 to March 1973.

In June 22, 1983, March 21, 1985, November 17, 1988, and July 9, 1999 decisions, the Board of Veterans' Appeals (Board) denied service connection for a psychiatric disability.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The moving party did not include the date of the applicable Board decision(s) in the CUE motion.  

2.  The moving party also did not adequately set forth the alleged clear and unmistakable error, or errors, of fact or law in any prior Board decision pertaining to the denial of service connection for a psychiatric disability, the legal or factual bases for such allegations, and why the results would have been manifestly different but for the alleged errors.

3.  The Veteran's previous assertion of CUE in a March 10, 1977 Board decision, which, in pertinent part, denied service connection for a psychiatric disability, was denied by the Board in July 2001 and affirmed by the U.S. Court of Appeals for Veterans Claims on March 20, 2003, entered into judgment on April 14, 2003; and dismissed for lack of jurisdiction by the U.S. Court of Appeals for the Federal Circuit on January 21, 2004.  




CONCLUSIONS OF LAW

1.  The moving party's allegations of CUE in prior Board decisions (other than the March 10, 1977 decision) fail to meet the threshold pleading requirements for revision of the Board decision on grounds of clear and unmistakable error. 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1404(a) (b) (2014).

2.  As the Veteran has already alleged CUE in the March 1977 Board decision that was finally denied by the Board, he cannot bring another CUE motion with respect to that decision.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1409(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 2013 the Veteran's representative submitted a statement that the Veteran was asking for clear and unmistakable error to be found in not granting him service connection for schizophrenia on discharge and "on any subsequent claims."  In support of the assertion, it was noted that the Veteran was diagnosed with schizophrenia while in service, did not have schizophrenia prior to service, and that schizophrenia is a chronic condition.  The letter further notes that while the Veteran was found to be totally disabled due to schizophrenia for purposes of nonservice-connected pension since October 12, 1973, he should have been found service-connected at that time and paid under the service connection regulations for a total disability rating.

The record shows that the RO denied service connection for a nervous disorder and drug addiction in an October 1971 rating decision.  The Veteran re-entered the military in August 1971 and did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).

After his second period of service, in April 1974, the RO determined that service connection was not warranted for a nervous condition as it was found to be a personality disorder.  The RO also noted that drug dependence was of misconduct origin.  However, the RO noted that since the Veteran was diagnosed as schizophrenic in service, entitlement to service connection was established under 38 U.S.C. § 602 for active psychosis.  The provisions of 38 U.S.C. § 602 (1974) permitted a limited presumption of service incurrence of psychosis for treatment purposes only if a veteran developed an active psychosis within two years after discharge from active service. 38 U.S.C. § 602 [currently 38 U.S.C.A. § 1702]. 

The Veteran appealed the denial of service connection for drug dependence and nervous condition to the Board.  In March 1977 the Board denied service connection for a psychiatric disorder and drug dependence.  In February 1978 the Veteran's representative petitioned the Board to reconsider its March 1977 decision.  Another hearing was held and the Board remanded the case a couple of times.  Eventually, the Board continued the denial of service connection for a psychiatric disorder in a June 1983 decision.  The Board's March 1977 and June 1983 decisions are final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Thereafter, the Veteran submitted additional petitions to reopen service connection for schizophrenia.  A February 1984 rating decision confirmed the denial of service connection for schizophrenia.  This decision was appealed to the Board, which, in March 1985 denied service connection for a psychiatric disability, finding that new and material evidence had not been received to reopen the claim.  This decision is final.  Id.

Additional petitions to reopen service connection for schizophrenia were denied by the RO, and appealed to the Board, which confirmed the denials in Board decisions dated in November 1988 and July 1999.  There is no record that these Board decisions were appealed.  Therefore, they became final, as well.  Id.

The Veteran's representative essentially has asserted clear and unmistakable error (CUE) in all prior decisions that denied service connection for schizophrenia.  As the last final decision in the matter is a Board decision in July 1999, the Veteran's assertion is, in effect, a CUE motion in the prior Board decisions.  See 38 C.F.R. § 20.1104 (When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.).  The effect of subsuming is that, as a matter of law, no claim of CUE can exist with respect to that RO decision.  Duran v. Brown, 7 Vet. App. 216, 224 (1994), Johnston v. West, 11 Vet. App. 240, 241 (1998).

While the October 1971 rating decision was not appealed, the subsequent Board decision in June 1983 subsumed the October 1971 rating decision, as the substance of the claim was essentially the same.  Not only is an appealed RO decision subject to subsuming, but an unappealed RO decision, which is later reviewed de novo by the Board, is also subsumed by the Board decision, and that RO decision is not subject to CUE by the RO.  Donovan v. Gober, 10 Vet. App. 404, 407 -09 (1997), aff'd sub nom. Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998).  For an unappealed RO decision to be subsumed by a later Board decision, the substance of the claim must have been the same, even if the later Board decision recharacterized the issue.  See, e.g., Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).  

The October 1971 rating decision noted that there was no evidence of any nervous disorder shown during his service and that the psychiatric diagnosis after the first period of service in August 1971 was drug dependence with secondary non-psychotic organic brain syndrome, which was the result of willful misconduct.

In a June 1983 Board decision the Board reviewed the Veteran's contentions that he had schizophrenia that was diagnosed within the presumptive period after his first period of service and that while he might also have a personality disorder, all doubt should be resolved in his favor that his schizophrenia was incurred during his first period of service.  The Board also reviewed the August 1971 medical assessment of treatment for drug abuse and the diagnosis of secondary, nonpsychotic, organic brain syndrome.  After weighing all the medical evidence of record the Board determined in June 1983 that the Veteran only had a personality disorder and that while he might have had a psychotic-type reaction between his periods of service and during the second period of service, this appeared to have been acute in nature and most probably related to drug abuse.

Both the RO in October 1971 and the Board in June 1983 considered the same facts (albeit the Board with more facts in June 1983 as the Veteran had a subsequent period of service and additional post-service medical treatment).  The RO came to the conclusion based on the facts presented in 1971 that service connection for the Veteran's post-service diagnosis in 1971 of secondary non-psychotic organic brain syndrome was not warranted.  The Board also considered the post-service diagnosis in 1971 of psychotic type reaction and determined that this was most probably related to drug abuse.  

As noted by the U.S. Court of Appeals for Veterans Claims in Donavan, in citing G.C. Prec. 14-95 at 3-4: 

Where a BVA decision involves review of evidence considered in a prior, unappealed [RO] decision con-cerning [sic] the same issues, consideration of a CUE claim regarding the prior [RO] decision would essentially permit review of an issue finally decided by the Board, in a manner not contemplated in the statutes governing finality of Board decisions.  Such action would essentially allow a[n RO] to collaterally consider and overturn conclusions reached by the Board concerning the issues raised.  This would give rise to the anomalous situation referred to by the Federal Circuit in Smith [35 F.3d at 1526] of an inferior tribunal reviewing the decisions of a superior one. 

Donovan, 10 Vet. App. at 408.

Therefore, the previous rating decision in October 1971 is subsumed by the Board's June 1983 decision and cannot be the subject of CUE.

In addition, the Veteran has already previously alleged CUE in a March 10, 1977 Board decision that denied service connection for a psychiatric disorder.  The Veteran's CUE motion was denied by the Board in July 2001.  Records from the U.S. Court of Appeals for Veterans Claims docket search shows that the July 2001 decision was affirmed by the Court in a Memorandum Decision on March 20, 2003, and entered into judgment on April 14, 2003; and dismissed for lack of jurisdiction by the U.S. Court of Appeals for the Federal Circuit on January 21, 2004.  See https://efiling.uscourts.cavc.gov (Case Number 01-1745).  Therefore, the July 2001 Board decision finding that there was no CUE in the March 10, 1977 Board decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  As the Veteran has already alleged CUE in the March 1977 Board decision, that was finally denied by the Board, he cannot bring another CUE motion with respect to that decision.  See 38 C.F.R. § 20.1409(c).

With these preliminary matters addressed, the Board will proceed with an analysis of the Veteran's allegations of CUE in the prior Board decisions (other than the March 10, 1977 decision) that denied service connection for a psychiatric disability.

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as there were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 38 C.F.R. § 20.1403(a). 

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. 38 C.F.R. § 20.1403(c). 

Review to determine whether CUE exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant.  A request for revision of a decision of the Board based on CUE may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board.  All final Board decisions are subject to revision except (1) decisions on issues which have been appealed to and decided by a court of competent jurisdiction; and (2) decisions on issues which have subsequently been decided by a court of competent jurisdiction. 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

The general requirements for filing a motion for CUE includes the name of the moving party, the applicable VA file number, the date of the Board decision to which the motion relates, and the issue or issues to which the motion pertains. 38 C.F.R. § 20.1404(a).  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart. Id. 

In addition to the general requirements for filing a motion for revision of a decision based on CUE as noted above, there are also specific requirements for making allegations of clear and unmistakable error that are set forth under 38 C.F.R. § 20.1404(b).  Such requirements include that the motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, nonspecific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  Id. 

In the October 2013 motion, the moving party did not include the date of the applicable Board decision in the CUE motion.  Specifically, as noted, the motion noted that the Veteran was asking for clear and unmistakable error to be found in not granting him service connection for schizophrenia on discharge and "on any subsequent claims."  Thus, the motion did not comply with the requirements of 38 C.F.R. § 20.1404(a). 

The moving party also does not make any specific allegations of error in fact or law with regard to the Board's denials of the service connection claim for a psychiatric disorder.  As noted, the CUE motion indicates that the Veteran was diagnosed with schizophrenia while in service, did not have schizophrenia prior to service, and that schizophrenia is a chronic condition.  It appears that the Veteran's representative might be asserting that the Board did not weigh the evidence correctly and/ or did not follow the applicable regulations for granting service connection at the time of the previous decisions based on the facts of the case.  However, the Veteran's assertions are not clear in this regard.

The Board must emphasize that, in a CUE motion, in addition to identifying the specific decision(s) the Veteran is asserting clear error in, it is incumbent upon the moving party to set forth clearly and specifically the alleged CUE.  Non-specific allegations of a failure to follow regulations or failure to give due process, or any other general non-specific allegations of error, are insufficient to satisfy this requirement.  See 38 C.F.R. § 20.1403.  Accordingly, in view of the fact that the moving party has failed to comply with 38 C.F.R. § 20.1404(a) or (b), the Board has no alternative but to dismiss his motion for CUE without prejudice. 

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126.  However, the notification and duty to assist provisions of the VCAA are not applicable to claims of clear and unmistakable error in prior Board decisions. 38 C.F.R. § 20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, no further action is necessary for compliance with the VCAA.


ORDER

The motion for CUE in the prior Board decisions (other than a March 10, 1977 decision) of the Board is dismissed without prejudice to refiling.



                       ____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



